Case 8:19-cv-01115-DOC-DFM Document 21 Filed 08/19/19 Page 1 of 2 Page ID #:439


       Gretchen Nelson, SBN: 112566
   1   Gabriel S. Barenfeld, SBN: 224146
   2   NELSON & FRAENKEL LLP
       601 So. Figueroa Street, Suite 2050
   3   Los Angeles, CA 90017
       Phone: (844) 622-6469/Fax: (213) 622-6019
   4   Email: gnelson@nflawfirm.com
   5   Email: gbarenfeld@nflawfirm.com

   6   Alan M. Mansfield, SBN: 125998
       CONSUMER LAW GROUP OF CALIFORNIA
   7   206 Park Blvd. Ste. 603
       San Diego, CA, 92101
   8   Phone: (619) 308-5034 / Fax: (888) 341-5048
   9   Email: alan@clgca.com

  10
       Attorneys for Plaintiff Elizabeth Ann Lippitt
  11   and the Proposed Class
  12
                             UNITED STATES DISTRICT COURT
  13
                            CENTRAL DISTRICT OF CALIFORNIA
  14
                                     SOUTHERN DIVISION
  15
         ELIZABETH ANN LIPPITT,
  16     individually, and on behalf of a class of Case No.: 8:19-cv-01115-DOC-DFM
         similarly situated persons,               Hon. David O. Carter
  17
         Plaintiff,                                Courtroom  9D
  18
         v.
  19                                      ORDER GRANTING JOINT
         NATIONSTAR MORTGAGE LLC dba STIPULATION TO CONTINUE
  20     MR. COOPER GROUP, a Corporation; HEARING AND BRIEFING ON
         and DOES 1-10 inclusive,         MOTION TO DISMISS AND TO
  21
                                          CONTINUE SCHEDULING
  22     Defendants.                      CONFERENCE [20]
  23                                                   [Declaration and Stipulation filed
                                                       concurrently]
  24
  25
  26
  27
  28
          ORDER GRANTING JOINT STIPULATION TO CONTINUE HEARING AND BRIEFING ON MOTION
                      TO DISMISS AND TO CONTINUE SCHEDULING CONFERENCE
Case 8:19-cv-01115-DOC-DFM Document 21 Filed 08/19/19 Page 2 of 2 Page ID #:440



   1         Based on the Parties’ Joint Stipulation to Continue Hearing and Briefing on
   2   Motion to Dismiss and to Continue Scheduling Conference, together with the
   3   Declarations of Gretchen M. Nelson and Jan T. Chilton filed concurrently herewith,
   4   THE COURT HEREBY ORDERS AS FOLLOWS: The Parties Stipulation is
   5   GRANTED.
   6         The Court sets the following dates and deadlines:
   7            1. Deadline for Ms. Lippitt to file opposition to Mr. Cooper’s motion to
   8               dismiss is continued to August 23, 2019;
   9            2. Deadline for Mr. Cooper to file a reply to Ms. Lippitt’s opposition to the
  10               motion to dismiss shall be September 13, 2019;
  11            3. Hearing on Mr. Cooper’s motion to dismiss shall be October 21, 2019,
  12               at 8:30 a.m.;
  13            4. Scheduling Conference under Federal Rule of Civil Procedure 16(b)
  14               shall be continued to October 21, 2019, at 8:30 a.m.; and
  15            5. All other dates set by the Court shall remain in effect.
  16
  17
               August 19, 2019
       DATED: ____________________             ___________________________________
  18                                           Hon. David O. Carter
  19                                           United States District Judge

  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -2-
          ORDER GRANTING JOINT STIPULATION TO CONTINUE HEARING AND BRIEFING ON MOTION
                      TO DISMISS AND TO CONTINUE SCHEDULING CONFERENCE
